Name: 2004/66/EC: Commission Decision of 30 December 2003 amending Decision 2003/126/EC as regards the financial assistance for two Community reference laboratories in the field of veterinary public health (biological risks) in Spain and the United Kingdom for the year 2003 (notified under document number C(2003) 5231)
 Type: Decision_ENTSCHEID
 Subject Matter: research and intellectual property;  health;  cooperation policy;  economic geography;  agricultural activity;  economic policy
 Date Published: 2004-01-20

 Avis juridique important|32004D00662004/66/EC: Commission Decision of 30 December 2003 amending Decision 2003/126/EC as regards the financial assistance for two Community reference laboratories in the field of veterinary public health (biological risks) in Spain and the United Kingdom for the year 2003 (notified under document number C(2003) 5231) Official Journal L 013 , 20/01/2004 P. 0041 - 0042Commission Decisionof 30 December 2003amending Decision 2003/126/EC as regards the financial assistance for two Community reference laboratories in the field of veterinary public health (biological risks) in Spain and the United Kingdom for the year 2003(notified under document number C(2003) 5231)(Only the Spanish and English texts are authentic)(2004/66/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1), and, in particular, Article 28(2) thereof,Whereas:(1) Commission Decision 2003/126/EC on financial aid from the Community for the operation of certain Community reference laboratories in the field of veterinary public health (biological risks) for the year 2003(2), grants Community financial aid to them to carry out certain functions and duties.(2) The Laboratorio de biotoxinas marinas del Area de sanidad, Vigo, Spain informed the Commission that EUR 33000 will not be used in the year 2003. Therefore the annual budget should be reduced accordingly.(3) In the framework of the normal tasks of the Community reference laboratory for TSEs, Weybridge, United Kingdom (CRL), the Commission has asked the CRL to carry out a comparative testing of the three rapid TSE tests originally evaluated in 1999. Since this specific comparative testing was not foreseen in the annual budget of 2003, the annual budget should be increased accordingly to allow the CRL to perform this testing.(4) Rules laid down in Commission Regulation (EC) No 324/2003 of 20 February 2003 establishing the eligibility criteria for the expenditure of the Community reference laboratories receiving financial assistance under Article 28 of Decision 90/424/EEC and establishing the procedures for the submission of expenditure and the conduct of audits(3) should apply.(5) Decision 2003/126/EC should be amended accordingly.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Decision 2003/126/EC, is amended as follows:1. Article 4(2) is replaced by:"2. The financial assistance is hereby set at a maximum of EUR 77000 for the period 1 January 2003 to 31 December 2003."2. Article 6(2) is replaced by:"2. The financial assistance is hereby set at a maximum of EUR 556500 for the period 1 January 2003 to 31 December 2003.Within the maximum referred to in the first subparagraph and without prejudice to the time limits laid down in Article 2 of Commission Regulation (EC) No 324/2003, an amount of EUR 170000 shall be reserved for the project to the development of guidelines for evaluation of BSE status of countries using surveillance data in conjunction with exposure risk assessment and shall be granted to the Community reference laboratory for TSEs subject to:(a) forwarding monthly intermediate reports on the progress of the project;(b) forwarding a final report by 30 September 2003 at the latest;(c) forwarding a final summary report, including the software for conducting evaluations accompanied by justifying evidence as to the costs incurred, by 31 December 2003.Within the maximum referred to in the first subparagraph and without prejudice to the time limits laid down in Article 2 of Commission Regulation (EC) No 324/2003, an amount of EUR 26500 shall be reserved to conduct a comparative testing of the three rapid tests approved in 1999 and shall be granted to the Community reference laboratory for TSEs subject to forwarding a summary report accompanied by justifying evidence as to the costs incurred."Article 2This Decision is addressed to the Kingdom of Spain and the United Kingdom of Great Britain and Northern Ireland.Done at Brussels, 30 December 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1).(2) OJ L 50, 25.2.2003, p. 25. Decision as amended by Decision 2003/332/EC (OJ L 116, 13.5.2003, p. 26.).(3) OJ L 47, 21.2.2003, p. 14.